

Exhibit 10.16


Registration Rights Agreement




This Registration Rights Agreement (this “Agreement”) sets forth certain
registration rights of purchasers (each, a “Purchaser” and collectively, the
“Purchasers”) of shares of Series B Convertible Preferred Stock (“Shares”) of
Cyber Merchants Exchange, Inc., a California corporation (the “Company”) and
warrants (the “Investor Warrants”) to purchase shares of the Company’s Common
Stock (as defined herein) pursuant to Subscription Agreements to which this
Agreement is a part (each, a “Subscription Agreement” and collectively, the
“Subscription Agreements”), and of Keating Securities, LLC (“Keating”) to which
the Company has issued a warrant (the “Agent Warrant” and together with the
Investor Warrants, the “Warrants”) to purchase shares of the Company’s Common
Stock.


1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:


“Approved Market” means the Nasdaq National Market, the Nasdaq Capital Market,
the New York Stock Exchange, Inc., the American Stock Exchange, Inc. or the
NASD’s OTC Bulletin Board.


“Blackout Period” means, with respect to a registration, a period:


(a) in each case commencing on the day immediately after the Company notifies
the Holders that they are required, pursuant to Section 4(f), to suspend offers
and sales of Registrable Securities during which the Company, in the good faith
judgment of its Board of Directors, determines (because of the existence of, or
in anticipation of, any acquisition, financing activity, or other transaction
involving the Company, or the unavailability for reasons beyond the Company’s
control of any required financial statements, disclosure of information which is
in its best interest not to publicly disclose, or any other event or condition
of similar significance to the Company) that the registration and distribution
of the Registrable Securities to be covered by such registration statement, if
any, would be seriously detrimental to the Company and its shareholders and
ending on the earlier of (1) the date upon which the material non-public
information commencing the Blackout Period is disclosed to the public or ceases
to be material and (2) such time as the Company notifies the selling Holders
that the Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume; provided, however, that
(i) the Company shall limit its use of Blackout Periods described in the clause
(a), in the aggregate, to 30 Trading Days in any 12-month period and (ii) no
Blackout Period pursuant to this clause (a) may commence sooner than 60 days
after the end of a prior such Blackout Period; or


(b)  commencing on the day immediately after the Company notifies the Holders
that they are required pursuant to Section 5 to suspend offers and sales of
Registrable Securities because, with respect to a registration statement on a
form other than Form S-3, the Company reasonably determines that, based on the
advice of counsel, a post-effective amendment to the registration statement must
be filed with the Commission in order to update the audited financial statements
in the registration statement, or the Company elects, in its discretion, to file
a post-effective amendment to such registration statement for the purpose of
converting it to a Form S-3 after such form becomes available for use by the
Company, and, in either case, such post-effective amendment is reviewed by the
Commission, and ending at such time as the post-effective amendment is declared
effective by the Commission; provided, however, that (i) the Company shall use
its best efforts to promptly cause such post-effective amendment to be declared
effective by the Commission and (ii) the Company may suspend effectiveness of a
registration statement for a period not to exceed 75 consecutive days, provided
that the Company may not suspend its obligation under this clause (b) for more
than 90 days in the aggregate during any 12 month period.
 

--------------------------------------------------------------------------------


The periods set forth in (a) and (b) above are not exclusive of each other. The
period set forth in (a) will be included in the calculation of the period set
forth in (b) and vice versa.


“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


“Closing Date” means the date on which the closing of the offering contemplated
by the Subscription Agreements shall occur, or such other time as is mutually
agreed between the Company and the Purchasers for the closing of the sale
referred to in Recital A above.


“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.


“Common Stock” means the common stock, no par value per share, of the Company
and any and all shares of capital stock or other equity securities of: (i) the
Company which are added to or exchanged or substituted for the Common Stock by
reason of the declaration of any stock dividend or stock split, the issuance of
any distribution or the reclassification, readjustment, recapitalization or
other such modification of the capital structure of the Company; and (ii) any
other corporation, now or hereafter organized under the laws of any state or
other governmental authority, with which the Company is merged, which results
from any consolidation or reorganization to which the Company is a party, or to
which is sold all or substantially all of the shares or assets of the Company,
if immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.


“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


“Holder” means each Purchaser, Keating, or any of such Purchaser’s respective
successors and Permitted Assigns who acquire rights in accordance with this
Agreement with respect to the Registrable Securities directly or indirectly from
a Purchaser or Keating, including from any Permitted Assignee.


“Inspector” means any attorney, accountant, or other agent retained by a
Purchaser for the purposes provided in Section 4(j).


“Majority Holders” means at any time Holders of a majority of the Registrable
Securities.
 

--------------------------------------------------------------------------------


“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its shareholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.


The terms “register,” “registered,” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


“Registrable Securities” means a number of shares of Common Stock equal to 100%
of the shares of Common Stock issued or issuable to each Purchaser upon
conversion of the Shares or exercise of the Investor Warrants issued to each
pursuant to the Subscription Agreements and issued or issuable to Keating upon
exercise of the Agent Warrant, excluding (i) any Registrable Securities that
have been publicly sold or may be sold immediately without registration under
the Securities Act either pursuant to Rule 144 of the Securities Act or
otherwise; provided a legal opinion with respect to the availability of Rule 144
for the resale of Regisgrable Securities received upon conversion of the
Preferred Shares has been rendered by a law firm acceptable to both the Company
and the Holder as evidence that Rule 144 is available for such Registrable
Securities; (ii) any Registrable Securities sold by a person in a transaction
pursuant to a registration statement filed under the Securities Act or (iii) any
Registrable Securities that are at the time subject to an effective registration
statement under the Securities Act.


“Registration Default Date” means the date which is 150 days following the
Closing Date; provided, however, (i) if the Registration Statement is not
subject to review by the Commission’s staff and the 150th day following the
Closing Date falls during a Blackout Period, the Registration Default Date shall
be the date immediately following the last day of such Blackout Period, and (ii)
if the Registration Statement is subject to review by the Commission’s staff and
the Company is unable to file necessary pre-effective amendments to the
Registration Statement with the Commission because of a Blackout Period, the
Registration Default Date shall be extended by the number of calendar days that
the Company is unable to file any such pre-effective amendment during any such
Blackout Period that occurs prior to the end of the 150-day period.


“Registration Default Period” means the period following the Registration
Default Date during which any Registration Event occurs and is continuing.


“Registration Event” means the occurrence of any of the following events:


(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date pursuant to Section 3(a);


(b) the Registration Statement covering Registrable Securities is not declared
effective by the Commission on or before the Registration Default Date;


(c) after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement) but
except as (i) excused pursuant to Section 3(a), (ii) for the reasons specified
in clause (d) or (iii) as otherwise permitted by this Agreement, including
pursuant to a Blackout Period and as provided in Section 5; or


(d) the Common Stock generally or the Registrable Securities specifically are
not listed or included for quotation on an Approved Market, or trading of the
Common Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.



--------------------------------------------------------------------------------


“Registration Statement” means the registration statement required to be filed
by the Company pursuant to Section 3(a).


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.


“Trading Day” means a day on whichever (a) the national securities exchange, (b)
the Nasdaq Stock Market, or (c) such other securities market, in any such case
which at the time constitutes the principal securities market for the Common
Stock, is open for general trading of securities.


2. Term. This Agreement shall continue in full force and effect for a period of
two (2) years from the date of the Subscription Agreement (the “Effective
Date”), unless terminated sooner hereunder.


3. Registration.


(a) Shelf Registration. As promptly as reasonably practicable after the date
hereof, but in any event not later than 30 days after the Closing Date (the
“Registration Filing Date”), the Company shall file with the Commission a shelf
registration statement pursuant to Rule 415 promulgated under the Securities Act
relating to the resale by the Holders of all of the Registrable Securities;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification, or compliance pursuant to this Section 3(a), or
keep such registration effective pursuant to Section 4: (i) in any particular
jurisdiction in which the Company would be required to qualify to do business as
a foreign corporation or as a dealer in securities under the securities or blue
sky laws of such jurisdiction or to execute a general consent to service of
process in effecting such registration, qualification or compliance, in each
case where it has not already done so; or (ii) during any Blackout Period, in
which case the Registration Filing Date shall be extended to the date
immediately following the last day of such Blackout Period.


(b) Piggyback Registration. If the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Commission Rule 145 transaction, a registration on Form S-4 in connection with
a merger, acquisition, divestiture, reorganization, or similar event, the
Company shall promptly give to the Holders written notice thereof (and in no
event shall such notice be given less than 20 calendar days prior to the filing
of such registration statement), and shall, subject to Section 3(c), include in
such registration (and any related qualification under blue sky laws or other
compliance) (a “Piggyback Registration”), all of the Registrable Securities
specified in a written request or requests, made within 10 calendar days after
receipt of such written notice from the Company, by any Holder or Holders.
However, the Company may, without the consent of the Holders, withdraw such
registration statement prior to its becoming effective if the Company or such
other stockholders have elected to abandon the proposal to register the
securities proposed to be registered thereby.
 

--------------------------------------------------------------------------------


(c) Underwriting. If a Piggyback Registration is for a registered public
offering involving an underwriting, the Company shall so advise the Holders in
writing or as a part of the written notice given pursuant to Section 3(b). In
such event the right of any Holder to registration pursuant to Section 3(b)
shall be conditioned upon such Holder’s participation in such underwriting and
the inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and any other
stockholders of the Company distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company or
selling stockholders, as applicable. Notwithstanding any other provision of this
Section 3(c), if the underwriter or the Company determines that marketing
factors require a limitation of the number of shares to be underwritten, the
underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to distribute their Registrable
Securities through such underwriting or have indicated to the Company their
decision not to do so), and the number of shares of Registrable Securities that
may be included in the registration and underwriting, if any, shall be allocated
among such Holders as follows:


(i) In the event of a Piggyback Registration that is initiated by the Company,
the number of shares that may be included in the registration and underwriting
shall be allocated first to the Company and then, subject to obligations and
commitments existing as of the date hereof, to all selling stockholders,
including the Holders, who have requested to sell in the registration on a pro
rata basis according to the number of shares requested to be included; and


(ii) In the event of a Piggyback Registration that is initiated by the exercise
of demand registration rights by a stockholder or stockholders of the Company
(other than the Holders), then the number of shares that may be included in the
registration and underwriting shall be allocated first to such selling
stockholders who exercised such demand and then, subject to obligations and
commitments existing as of the date hereof, to all other selling stockholders,
including the Holders, who have requested to sell in the registration, on a pro
rata basis according to the number of shares requested to be included.


No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration; provided,
however, that, if by the withdrawal of such Registrable Securities a greater
number of Registrable Securities held by other Holders may be included in such
registration (up to the maximum of any limitation imposed by the underwriters),
then the Company shall offer to all Holders who have included Registrable
Securities in the registration the right to include additional Registrable
Securities pursuant to the terms and limitations set forth herein in the same
proportion used above in determining the underwriter limitation.


(e) Other Registrations. Prior to the SEC Effective Date the Company will not,
without the prior written consent of the Majority Holders, file or request the
acceleration of any other registration statement filed with the Commission, and
during any time subsequent to the SEC Effective Date when the Registration
Statement for any reason is not available for use by any Holder for the resale
of any Registrable Securities, the Company shall not, without the prior written
consent of the Majority Holders, file any other registration statement or any
amendment thereto with the Commission under the Securities Act or request the
acceleration of the effectiveness of any other registration statement previously
filed with the Commission, other than (A) any registration statement on Form S-8
or Form S-4 and (B) any registration statement or amendment which the Company is
required to file or as to which the Company is required to request acceleration
pursuant to any obligation in effect on the date of execution and delivery of
this Agreement. Notwithstanding the foregoing or anything contained herein to
the contrary, the Company may include on the Registration Statement: (i)
2,000,000 shares of Common Stock which are currently outstanding and have been
granted piggyback registration rights, (ii) 7,104,160 shares of Common Stock
currently held by KI Equity Partners II, LLC (“KI Equity”) which do not have
piggyback registration rights, (iii) 2,850,000 shares of Common Stock to be
issued by the Company to Worldwide Gateway Co., Ltd. immediately prior to the
closing of a certain Exchange Agreement, dated July 7, 2006, by and among the
Company, KI Equity, Prime Fortune Enterprises Limited (“Prime Fortune”) and each
of the stockholders of Prime Fortune (the “Exchange Agreement”), (iv) shares of
Common Stock underlying the Series A Convertible Preferred stock to be issued to
Hamptons Investment Group, Ltd. pursuant to the Exchange Agreement (or, if
converted, the shares of Common Stock issued upon conversion of thereof), and
(v) shares of Common Stock issued to the legal counsel of Infosmart Group
Limited for fees in connection with the Exchange Agreement.



--------------------------------------------------------------------------------


(f) Failure to File Registration Statement. If a Registration Event occurs, then
the Company will make payments to each Purchaser (“Registration Default
Payments”), as partial liquidated damages for the damages to the Purchaser by
reason thereof, and not as a penalty, at a rate equal to two percent (2%) of the
purchase price of the Shares held by such Purchaser per month, for each calendar
month of the Registration Default Period (pro rated for any period less than 30
days), subject to a cumulative maximum value of 14% (the “Registration Default
Payment Cap”); provided, however, if a Registration Event occurs (or is
continuing) on a date more than one year after the Purchaser acquired the
Registrable Securities (and thus the one year holding period under Rule 144(d)
has elapsed), the partial liquidated damages shall be paid only with respect to
that portion of a Purchaser’s Registrable Securities that cannot then be
immediately resold in reliance on Rule 144; provided a legal opinion with
respect to the availability of Rule 144 for the resale of Registrable Securities
received upon conversion of the Preferred Shares has been rendered by a law firm
acceptable to both the Company and the Holder as evidence that Rule 144 is
available for such Registrable Securities. Each such payment shall be due and
payable within five Business days after the end of each calendar month of the
Registration Default Period until the termination of the Registration Default
Period and within five Business days after such termination. Such payment shall
be made in cash. The foregoing payments shall be in partial compensation to the
Purchaser, and shall not constitute the Purchaser’s exclusive remedy for such
events. The Registration Default Period shall terminate upon (i) the filing of
the Registration Statement in the case of clause (a) of the definition of
“Registration Event,” (ii) the SEC Effective Date in the case of clause (b) of
the definition of “Registration Event,” (iii) the ability of the Purchaser to
effect sales pursuant to the Registration Statement in the case of clause (c) of
the definition of “Registration Event,” (iv) the listing or inclusion
and/or trading of the Common Stock on an Approved Market, as the case may be, in
the case of clause (d) of the definition of “Registration Event,” and (v) in the
case of the events described in clauses (b) and (c) of the definition of
“Registration Event,” the earlier termination of the Registration Default
Period. The amounts payable as partial liquidated damages pursuant to this
paragraph shall be payable in lawful money of the United States. Amounts payable
as partial liquidated damages to each Purchaser hereunder with respect to each
share of Registrable Securities shall cease when the Purchaser no longer holds
such share of Registrable Securities or such share of Registrable Securities can
be immediately sold by the Purchaser in reliance on Rule 144; provided a legal
opinion with respect to the availability of Rule 144 for the resale of
Regisgrable Securities received upon conversion of the Preferred Shares has been
rendered by a law firm acceptable to both the Company and the Holder as evidence
that Rule 144 is available for such Registrable Securities.



--------------------------------------------------------------------------------


4. Registration Procedures. In the case of each registration, qualification, or
compliance effected by the Company pursuant to Section 3 hereof, the Company
will keep each Holder including securities therein reasonably advised in writing
(which may include e-mail) as to the initiation of each registration,
qualification, and compliance and as to the completion thereof. At its expense
with respect to any registration statement filed pursuant to Section 3, the
Company will:


(a) prepare and file with the Commission with respect to such Registrable
Securities, a registration statement on a form for which the Company then
qualifies or which counsel for the Company shall deem appropriate, and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended method(s) of distribution thereof, and use its commercially
reasonable efforts to cause such registration statement to become and remain
effective at least for a period ending with the first to occur of (i) the sale
of all Registrable Securities covered by the registration statement, (ii) the
availability under Rule 144(k) for the Holder to immediately, freely resell
without restriction all Registrable Securities covered by the registration
statement; provided a legal opinion with respect to the availability of Rule 144
for the resale of Registrable Securities received upon conversion of the
Preferred Shares has been rendered by a law firm acceptable to both the Company
and the Holder as evidence that Rule 144 is available for such Registrable
Securities, and (iii) one year after a registration statement filed pursuant to
Section 3(a) is declared effective by the Commission (in either case,
the “Effectiveness Period”); provided, however, if at the end of such one year
period, any Holder is not able to immediately, freely resell all Registrable
Securities that it owns, the Effectiveness Period shall continue until
terminated pursuant to clause (i) or (ii); provided that no later than two
Business days before filing with the Commission a registration statement or
prospectus or any amendments or supplements thereto, the Company shall (i)
furnish to each Holder a copy of the “Plan of Distribution” and “Selling
Shareholder” portions of the registration statement and the other portions of
such documents proposed to be filed that the Company considers not to contain
material, non-public information (excluding any exhibits other than applicable
underwriting documents), in substantially the form proposed to be filed and (ii)
notify each Holder of Registrable Securities covered by such registration
statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;


(b) if a registration statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;


(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective during the Effectiveness
Period (but in any event at least until expiration of the 90-day period referred
to in Section 4(3) of the Securities Act and Rule 174, or any successor thereto,
thereunder, if applicable), and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended method(s) of
disposition by the sellers thereof set forth in such registration statement;


(d) furnish, without charge, to each Holder of Registrable Securities covered by
such registration statement (i) a reasonable number of copies of such
registration statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may request, (ii) such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 under the Securities Act) as such Holders may
request, in conformity with the requirements of the Securities Act, and (iii)
such other documents as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;



--------------------------------------------------------------------------------


(e) use its commercially reasonable best efforts to register or qualify such
Registrable Securities under such other applicable securities or blue sky laws
of such jurisdictions as any Holder of Registrable Securities covered by such
registration statement reasonably requests as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable registration statement is deemed effective by the Commission) and
do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder; provided that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (e), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction;


(f) as promptly as practicable after becoming aware of such event, notify each
Holder of such Registrable Securities at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event which comes to the Company’s attention if as a result of such event
the prospectus included in such registration statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
the Company shall promptly prepare and furnish to such Holder a supplement or
amendment to such prospectus (or prepare and file appropriate reports under the
Exchange Act) so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period;


(g) comply, and continue to comply during the period that such registration
statement is effective under the Securities Act, in all material respects with
the Securities Act and the Exchange Act and with all applicable rules and
regulations of the Commission with respect to the disposition of all securities
covered by such registration statement, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve (12) months, but not more than eighteen (18) months,
beginning with the first full calendar month after the SEC Effective Date, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act.


(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement at the earliest
possible time;


(i) permit the Holders of Registrable Securities being included in the
Registration Statement and their legal counsel, at such Holders’ sole cost and
expense (except as otherwise specifically provided in Section 6) to review and
have a reasonable opportunity to comment on the Registration Statement and all
amendments and supplements thereto at least two Business Days prior to their
filing with the Commission and shall not file any such document to which the
Majority Holders reasonably object; provided that in the event a Holder fails to
comment on the Registration Statement within the time period specified above,
such Holder shall be deemed to waive its rights with respect to reviewing and
commenting on the Registration Statement provided in this Section 4(i);

--------------------------------------------------------------------------------




(j)  make available for inspection by any Holder and any Inspector retained by
such Holder, at such Holder’s sole expense, all records of the Company as shall
be reasonably necessary to enable such Holder to exercise its due diligence
responsibility, and cause the Company’s officers, directors, and employees to
supply all information which such Holder or any Inspector may reasonably request
for purposes of such due diligence; provided, however, that such Holder shall
hold in confidence and shall not make any disclosure of any record or other
information which the Company determines in good faith to be confidential, and
of which determination such Holder is so notified at the time such Holder
receives such information, unless (i) the disclosure of such record is necessary
to avoid or correct a misstatement or omission in the Registration Statement and
a reasonable time prior to such disclosure the Holder shall have informed the
Company of the need to so correct such misstatement or omission and the Company
shall have failed to correct such misstatement of omission, (ii) the release of
such record is ordered pursuant to a subpoena or other order from a court or
governmental body of competent jurisdiction or (iii) the information in such
record has been made generally available to the public other than by disclosure
in violation of this or any other agreement. The Company shall not be required
to disclose any confidential information in such records to any Inspector until
and unless such Inspector shall have entered into a confidentiality agreement
with the Company with respect thereto, substantially in the form of this Section
4(j), which agreement shall permit such Inspector to disclose records to the
Holder who has retained such Inspector. Each Holder agrees that it shall, upon
learning that disclosure of such records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the records deemed confidential. The Company shall hold in confidence
and shall not make any disclosure of information concerning a Holder provided to
the Company pursuant to this Agreement unless (i) disclosure of such information
is necessary to comply with federal or state securities laws, (ii) disclosure of
such information to the Staff of the Division of Corporation Finance is
necessary to respond to comments raised by the Staff in its review of the
Registration Statement, (iii) disclosure of such information is necessary to
avoid or correct a misstatement or omission in the Registration Statement, (iv)
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (v) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement. The Company agrees that
it shall, upon learning that disclosure of such information concerning a Holder
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to such Holder and allow such Holder, at
such Holder’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, such information. Notwithstanding the
foregoing, the Company will not disclose to any Holder or Inspector any material
non-public information concerning the Company without the consent of such Holder
or Inspector. In the event any Holder or Inspector consents to and receives an
material non-public information concerning the Company, the Holder shall abide
by all laws and regulations relating to securities transactions while in
possession of material non-public information;


(k) use its best efforts to cause all the Registrable Securities covered by the
Registration Statement to be quoted on an Approved Market;


(l) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities at all times;


(m) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver certificates (not bearing any
restrictive legends) representing Registrable Securities sold pursuant to the
Registration Statement within five Trading Days after delivery of certificates
to the Company and enable such certificates to be in such denominations or
amounts as the Holders may reasonably request and registered in such names as
the Holders may request;


(n) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M under the 1934 Act; and



--------------------------------------------------------------------------------


(o) take all other commercially reasonable actions necessary to expedite and
facilitate disposition by the Holders of the Registrable Securities pursuant to
the Registration Statement.


5. Suspension of Offers and Sales. Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 4(f) hereof or of the commencement of a
Blackout Period, such Holder shall discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 4(f) hereof or notice of the end of
the Blackout Period, and, if so directed by the Company, such Holder shall
deliver to the Company (at the Company’s expense) all copies (including, without
limitation, any and all drafts), other than permanent file copies, then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the period mentioned in Section 4(a)(iii) hereof shall be
extended by the greater of (i) ten Business days or (ii) the number of days
during the period from and including the date of the giving of such notice
pursuant to Section 4(f) hereof to and including the date when each Holder of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 4(f) hereof.


6. Registration Expenses. The Company shall pay all expenses in connection with
any registration, including, without limitation, all registration, filing, stock
exchange fees, printing expenses, all fees and expenses of complying with
securities or blue sky laws, and the fees and disbursements of counsel for the
Company and of its independent accountants; provided that, in any underwritten
registration, each party shall pay for its own underwriting discounts and
commissions and transfer taxes. Except as provided above in Section 9, the
Company shall not be responsible for the expenses of any attorney or other
advisor employed by a Holder of Registrable Securities.


7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that a Holder may assign its rights under this Agreement without such
restrictions to a Permitted Assignee as long as (a) such transfer or assignment
is effected in accordance with applicable securities laws; (b) such transferee
or assignee agrees in writing to become subject to the terms of this Agreement;
(c) the Company is given written notice by such Holder of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned; and (d) such assignment is made, (I) prior to the
registration statement required to be filed pursuant to Section 3(a) hereof is
first declared effective by the Commission or (II) after such registration
statement has been declared effective but only if such registration statement is
not available to be used by the selling shareholders set forth in such
registration statement to sell shares of the Company’s common stock registered
pursuant to such registration statement.


8. Information by Holder. The Holder or Holders of Registrable Securities
included in any registration shall furnish to the Company such information
regarding such Holder or Holders and the distribution proposed by such Holder or
Holders as the Company may request in writing within two (2) Business Days. In
the event a Holder shall fail to furnish such requested information to the
Company in accordance with this Section 8, the Company may exclude such Holder’s
Common Stock from the Registration Statement in its sole discretion.


9. Indemnification.



--------------------------------------------------------------------------------


(a) In the event of the offer and sale of Registrable Securities held by Holders
under the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner, underwriter and
controlling person for any legal or any other expenses reasonably incurred by
them in connection with investigating, defending or settling any such loss,
claim, damage, liability, action or proceeding; provided that the Company shall
not be liable in any such case (i) to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon an untrue statement or alleged untrue statement in or
omission or alleged omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by or on behalf of such
Holder specifically stating that it is for use in the preparation thereof or
(ii) if the person asserting any such loss, claim, damage, liability (or action
or proceeding in respect thereof) who purchased the Registrable Securities that
are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Registrable Securities to such person because of the failure of such Holder or
underwriter to so provide such amended preliminary or final prospectus and the
untrue statement or alleged untrue statement or omission or alleged omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.


(b) As a condition to including any Registrable Securities to be offered by a
Holder in any registration statement filed pursuant to this Agreement, each such
Holder agrees to be bound by the terms of this Section 9 and to indemnify and
hold harmless, to the fullest extent permitted by law, the Company, its
directors and officers, and each other person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Company or any
such director or officer or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with written information about such Holder as a Holder of the
Company furnished to the Company, and such Holder shall reimburse the Company,
and each such director, officer, and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating,
defending, or settling and such loss, claim, damage, liability, action, or
proceeding; provided, however, that such indemnity agreement found in this
Section 9(b) shall in no event exceed the gross proceeds from the offering
received by such Holder. Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Company or any such
director, officer or controlling person and shall survive the transfer by any
Holder of such shares.



--------------------------------------------------------------------------------


(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in Section 9(a) or (b)
hereof (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under Section
9(a) or (b) hereof, except to the extent that the indemnifying party is actually
prejudiced by such failure to give notice. In case any such action is brought
against an indemnified party, unless in the reasonable judgment of counsel to
such indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.


(d) In the event that an indemnifying party does or is not permitted to assume
the defense of an action pursuant to Section 9(c) or in the case of the expense
reimbursement obligation set forth in Section 9(a) and (b), the indemnification
required by Section 9(a) and (b) hereof shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as and
when bills received or expenses, losses, damages, or liabilities are incurred.


(e) If the indemnification provided for in this Section 9 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.



--------------------------------------------------------------------------------


(f) Other Indemnification. Indemnification similar to that specified in the
preceding subsections of this Section 9 (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.


10. Rule 144. For a period of at least 24 months following the Closing Date, the
Company will use its commercially reasonable best efforts (a) to timely file all
reports required to be filed by the Company after the date hereof under the
Securities Act and the Exchange Act (including the reports pursuant to Section
13(a) or 15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule
144) and the rules and regulations adopted by the Commission thereunder), (b) if
the Company is not required to file reports pursuant to such sections, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell
shares of Common Stock under Rule 144, and (c) to take such further action as
any holder of shares of Common Stock may reasonably request, all to the extent
required from time to time to enable the Purchasers to sell shares of Common
Stock without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144, including causing its attorneys to issue and
deliver any appropriate legal opinion required to permit a Purchaser to sell
shares of Common Stock under Rule 144 upon receipt of appropriate documentation
relating to such sale, and causing its transfer agent to remove any stop-order
or restrictive transfer legend on such certificates.


11. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase
Shares and Warrants and enter into this Agreement has been made by each
Purchaser independently of any other Purchaser. Nothing contained herein and no
action taken by any Purchaser pursuant hereto, shall be deemed to constitute
such Purchasers as a partnership, an association, a joint venture, or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser acknowledges that no
other Purchaser has acted as agent for the Purchaser in connection with making
its investment in Shares and that no other Purchaser will be acting as agent of
the Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.


12. Miscellaneous


(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California and the United States of
America, both substantive and remedial. Any judicial proceeding brought against
either of the parties to this agreement or any dispute arising out of this
Agreement or any matter related hereto shall be brought in the state courts
located in California or in the United States District Court located in Los
Angeles, California and, by its execution and delivery of this agreement, each
party to this Agreement accepts the jurisdiction of such courts. The foregoing
consent to jurisdiction shall not be deemed to confer rights on any person other
than the parties to this Agreement.


(b) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assigns, executors and administrators of the parties hereto. In the
event the Company merges with, or is otherwise acquired by, a direct or indirect
subsidiary of a publicly traded company, the Company shall condition the merger
or acquisition on the assumption by such parent company of the Company’s
obligations under this Agreement.



--------------------------------------------------------------------------------


(c) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(d) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the date so
delivered: 



If to the Company:  Cyber Merchants Exchange, Inc.
 
5th Floor, QPL Industrial Building   126-140 Texaco Road   Tsuen Wan, Hong Kong
  Attn: Andy Kwok, CEO   (852) 2595-0911 telephone   (852) 2558-7316 telecopy  
  with a copy to:   Richards & Patel LLP   10900 Wilshire Blvd., Suite 500   Los
Angeles, California 90024   Attn: Kevin K. Leung, Esq.   (310) 208-1182
telephone   (310) 208-1154 telecopy     If to the Purchasers:    To each
Purchaser at the address   set forth on Exhibit A     with a copy to Timothy J.
Keating, President   Keating Securities, LLC   5251 DTC Parkway, Suite 1090  
Greenwood Village, Colorado USA 80111-2739   (720) 889-0131 telephone   (720)
889-0135 telecopy    



or at such other address as any party shall have furnished to the other parties
in writing.


(e) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder of any Registrable Securities, upon any breach or
default of the Company under this Agreement, shall impair any such right, power
or remedy of such Holder nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereunder occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Holder of any breach or default under this
Agreement, or any waiver on the part of any Holder of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement, or by law or otherwise afforded to any holder, shall be
cumulative and not alternative.



--------------------------------------------------------------------------------


(f) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


(g) Amendments. The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
by the holders of a 75% majority of the number of shares of Registrable
Securities outstanding as of the date of such amendment or waiver. The
Purchasers acknowledge that by the operation of this Section 12(h), the holders
of a 75% majority of the outstanding Registrable Securities may have the right
and power to diminish or eliminate all rights of the Purchasers under this
Agreement.


(h) Limitation on Subsequent Registration Rights. After the date of this
Agreement, the Company shall not, without the prior written consent of the
Holders of at least a majority of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that would grant such holder registration rights senior to those
granted to the Holders hereunder.
 



--------------------------------------------------------------------------------

